FARMER, J.
We affirm the trial court’s suppression of evidence. The facts believed by the trial court show that defendant had not been a recent occupant of the automobile searched without a warrant, at least not recently enough within the holding in New York v. Belton, 453 U.S. 454, 101 S.Ct. 2860, 69 L.Ed.2d 768 (1981) (when officer makes lawful custodial arrest of automobile occupants he may, incident to arrest, search passenger compartment of vehicle and may examine container and its contents found within the passenger compartment). See also State v. Howard, 538 *514So.2d 1279 (Fla. 5th DCA), rev. denied, 548 So.2d 663 (Fla.1989) (search of car was not incident to arrest where arrestee had exited and locked car before he was approached by officer and then arrested).
POLEN J., concurs.
STONE, C.J., dissents with opinion.